ORDER TO SHOW CAUSE
JOHN G. HEYBURN II, Chairman.
Before the entire Panel *: All parties in the actions listed on Schedule A are hereby ordered to show cause why those actions should not be transferred to the Southern District of Texas for inclusion in the coordinated or consolidated pretrial proceedings occurring there in MDL No. 2185, pursuant to 28 U.S.C. § 1407. Any party may submit a response to this order no later than August 27, 2010. Any replies to those responses are due no later than September 3, 2010.
SCHEDULE A
MDL No. 2189 — IN RE: BP SECURITIES, DERIVATIVE AND EMPLOYMENT RETIREMENT INCOME SEC. ACT (ERISA) LITIGATION
MDL No. 2185 — IN RE: BP p.I.c. SECURITIES LITIGATION
Northern District of Illinois Charis Moule v. BP Corp. North America, Inc., et al., C.A. No. 1:10-3990
Syed Arshadullah, et al. v. BP, PLC, et al., C.A. No. 1:10-4026
Southern District of New York Ralph Whitley v. BP, PLC, et al., C.A. No. 1:10-935